Title: From George Washington to Howell Lewis, 4 August 1793
From: Washington, George
To: Lewis, Howell



Dear Howell,
Philadelphia Augt 4th 1793.

Your letter of the 31st Ulto enclosing the Reports of the preceeding week, came duly to hand, yesterday.
You have neglected in the general Report, as the Overseers had before done in their individual ones, to give an Account of the Stock—work horses—and occurrences which had taken place in the week. This I expect will be renewed; and for this purpose it was, I gave you a general Report of Mr. Whittings that you might see the manner in which they were made. A general re[port made] in this manner, shews in one [glance and] at all times, the state of thing[s in the] farm every week; without g[oing to] you know not where, or to w[hat place] to come at them: and beside[s, of the] Overseers are made to tell & g[ive report] regularly every week of matters entrusted to their care, they will be more attentive to them. By & by, perhaps, when they come to be asked for the Stock that appears by a Report a Month or two past, they will either know nothing of the matter, or say it is dead, lost, or gone a great while ago. Keep them strictly to forms, & to their duty; & they will be regular; but relax a little ⟨i⟩n any case, and they will look for it in all.
I shall agree, as you will see by the enclosed letter (left open for you to read) to raise Crows Wages to £40 because his charge is great, and I believe he is as good as any I could get for that lay.
Desire him to have the Grass-Seed sown in the Swamp he has been plowing, as soon as he can get it in perfect order, and laid Smooth. He has already been instructed as to the mode of doing it, and the quantity of Seed to the Acre. Tell him not to bury the Seed—if the ground is well prepared and laid level, the lightest Bush harrow is sufficient to pass over it after sowing; and if there should be an appearance of Rain soon, it would be better without even this, provided the ground is well pulverised & [made l]ight. The same directions will ap[ply to] McKoy, if there be any likelihood [of his] getting ground in order for sowing.
 But I find no appearance of [this a]nd desire you will give him a pretty [good h]int that I can have no conception of what he is employing his force abou⟨t⟩—especially the Hoe people; as he has not more Corn than eight hands, instead of 18, are fully competent to; and when he knows, that the additional ones was sent there for the express purpose of reclaiming & putting those swamps into Grass. He must either be a very idle fellow, or wants judgment to arrange the ⟨mutilated⟩ of his people to advantage.
There is no covering Buckwheat entirely. Rolling before the plow, and plowing the way the Roller runs, is the most effectual, & ought to have been practiced; but I suppose the Oxen being employed in drawing in the Wheat, was the cause that prevented it.
By the time this letter gets to your hands Wheat sowing ought to commence; and I hope the Overseers will be particular in following the directions I have given them on this head. I expect from Doctr Stuarts Plantations below, under the care of Mr Ring, some of the early Wheat. if it should arrive in time, advise with Mr Stuart & Mr Crow, at which of the places I had best sow it, to make the most. I would, if they quantity be small, sow it in drills, & cultivate it, in order to raise as much seed as possible from it against anothr ye⟨ar.⟩
Let Mr Crow know that the ground which has been Cowpened, and now in Corn from the Barn up to the Gate, between fields No. 2 & 3, must, when he comes to sow the Wheat; be laid as smooth as it can be without injuring the Corn—because Clover is to be sown on the Wheat in the Month of February which he will take care & see, without further directions (at the time) that it is done; The Corn stalks when cut, must there be low in the Ground.
 Davy (of Muddy hole) must do the same with all the Corn ground he cultivates at Dogue Run, as the only inducement to break it up, was to prepare it the better for Grass. But when this field is sown in February, on the Wheat, it must be with Clover & Timothy; of which, as I cannot carry these things in my mind, and may forget them at the time, tell Davy to remember.
 All possible dispatch should be made by Butler to get done with his Hay, that the Waggon, & a Cart if it can be usefully employ⟨ed⟩ may assist Stuart: and, as soon as a⟨ll⟩ the Wheat at one place is in, the Carts belonging to it, ought to be sent to some other, where they are most wanting; until all the grain is got in.
 Enquire of Peter if any of the Eleven brood Mares (not hitherto used) are without Colts, & used to the Draught; if so, let a couple of them be sent to Mr Stuart to encrease his operative Plows. But tell him at the same time, that it is inconceivable to me, that out of ten Plow teams—that is—⟨6⟩0 horses and mules, which I am certain was the Report to me, until they ceased to report this matter at all, he should be able to work but 7. Plows. This matter wants explanation, & I expect to receive it.
Let Mr Stuart be informed also that he must not feed another grain of Corn to his work horses. Cut Oats must be given to them; & if the Clover Hay is eatable he may give them some of that also. for I find by your account of the stock of Corn on hand, compared with the weekly issues to my Negros, there is not more than enough to serve them until the end of October.
 If you could buy one or two hundred bushels of Eastern Shore Oats for the use of Horses that may accidentally come to the Mansion house, and for my own if I should ⟨be⟩ able to reach that place, it would ⟨be⟩ very proper. For this & other purposes which may occur I send you a Bank note for 100 Dollars; which you may change at the Collectors in Alexandria (Colo. Fitzgerald’s) or any other, for Cash. Keep an Account of your expenditures, & be careful in laying the money out.
As it is not likely—because nowadays it but seldom happens—that vessels with this article stop short of Alexandria, get Colo. Fitzgerald, or Colo. Gilpin to buy them there, for you.
 When will the Mansion house People be done Hay making; and what do they go about next? The Potatoe grd will, I hope, be well worked whensoever they get into it for the reasons mentioned in former letters. And advise with Butler whether the Oat ground at Mansion house, which you say is so thinly spread with the Grass that was sown along with the Oats, might not, where wanting, have clover and Orchard Grass scattered in sufficient quantity over it, & harrowed in; as it now is, without plowing the ground. If it is not sprung up much with weeds I should think this mode would do. But it is impossible for me at this distance, and unacquaintedness with the real state of the ground, to give any precise opinion on what is best to be done. I have be⟨en⟩ unlucky in two attempts to lay that with Grass.
I see no account of the head lands being plowed at any place except River Farm, but hope it is done at all. enquire, and if neglected, order it to be done & sowed with Wheat, as other parts of the fields are.
And desire all the Overseers to be very regular in penning their Stock, and not to keep the Pens long in a place. The doing of the latter destroys the use of manure, for one part of the field is made so rich by it, that the grain all lodges; & the rest is left too poor to bring any thing.
Mr Dandrige by Wednesdays Post, sent Bill of lading for the articles that were shipped in Ellwood; let them be brought home as soon as they arrive in Alexandria. Among these things is leather, which is only to be given side at a time; & that I may be sure it is cut to advantage, see a midling sized one of each sort cut out; that you may there after form an accurate opinion of what they ought to yield.
The enclosed note from Butler have carried into effect with the alteration I have made at the bottom of it.
 Know from Thoms Green what transactions there could be between Mr Whitting & him, to raise an Acct to £6.2.3—Let the several articles of the account be enumerated ⟨an⟩d advise him to be cautious in wh⟨a⟩t he is about, lest he brings himself into some scrape: for it is morally certain that Mr Whitting could not owe him a shilling. You must have a particular eye to this fellow, for a more worthless one does not, I believe, live—Nothing but compassion for his helpless family would induce me to retain him a moment in my service.
Look in the Book case in my Study—and in the Apartments under it—also in the closets in the said Study, for Pamphlets, and send every Printed one you can find, well & securely packed up, by Ellwood. The family are in health and wish you well. I am Your friend and Affectionate Uncle

Go: Washington


P.S. A Dutch News Paper is sent for the Gardner.
